IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0153-14



LAURA CARSNER, Appellant
v.
THE STATE OF TEXAS




MOTION FOR BAIL PENDING APPEAL
PURSUANT TO ARTICLE 44.04(h)
EL PASO COUNTY


 
           PER CURIAM 

O R D E R
           Appellant was convicted of capital murder in Cause No. 20090D05416 in the 171st
District Court of El Paso County.  The court assessed punishment at life imprisonment.  The
El Paso Court of Appeals reversed the judgment.  Carsner  v. State, 415 S.W.3d 507 (Tex.
App. -- El Paso, 2013).  The State has filed a petition for discretionary review which is
pending before this Court.
           Appellant has applied to this Court, pursuant to Article 44.04(h) of the Code of
Criminal Procedure, to set a reasonable bail pending final determination of the appeal.
Accordingly, bail is hereby set in the amount of $2,000,000.00, and it is ORDERED that the
trial court order Appellant released from confinement assessed in this cause upon the posting
of bail.  Any sureties must be approved by the trial court.
           IT IS SO ORDERED this the 2nd day of April, 2014.
 
DO NOT PUBLISH